INTELLIGROUP, INC.

Exhibit 10.2

Lease agreement between Intelligroup Asia Pvt. Ltd. and I Labs Hyderabad
Technology Center Pvt Ltd.

THIS LEASE DEED (“Deed”) executed at Hyderabad this day of AUGUST 1st, 2005
accordingly records the intentions and understanding of M/s.Ilabs Hyderabad
Technology Center (P) Ltd. And M/s Intelligroup Asia Private Limited [hereafter
collectively referred to as “the PARTIES”].

M/s. ILABS HYDERABAD TECHNOLOGY CENTER PRIVATE LIMITED., a company incorporated
under the Indian Companies Act, 1956, having its registered office at No. 97,
Road No. 3, Banjara Hills, Hyderabad 500 034, represented by its General
Manager, Mr.C.S. VENUGOPALA RAO, S/o.Mr.C.T. Rao, hereinafter referred to as the
“LESSOR” (which terms and expression shall unless repugnant to the context or
meaning thereof be deemed to include it successors, heirs, executors,
administrators and permitted assigns) OF THE ONE PART.

AND

M/s. INTELLIGROUP ASIA PVT LTD., a company incorporated in India under the
Companies Act, 1956, having its registered office at 5-9-22 Manasarovar complex,
Secretariat Road, Hyderabad - 500 063, India represented by its Chief Operating
Officer, Mr. RANJIT PRITHVIRAJ, S/o C.V. Prithvi Raj hereinafter referred to as
the “LESSEE” (which term and expression shall unless repugnant to the context or
meaning thereof be deemed to include it successors, heirs, executors,
administrators and permitted assigns) OF THE OTHER PART.

WHEREAS the LESSOR declares and confirms that they are the absolute owners of
the land having acquired the same by the way of Agreement for sale No. 13584
dated 20-10-2003 annexed hereto as Exhibit I for the establishment of
information Technology Park, ilabs Centre as more particularly described in
Schedule A hereunder.

WHEREAS the LESSOR has developed the said ilabs Centre to be used as an
Information Technology Park for the activities as described in the Application
Form.

WHEREAS all the services to the open spaces, common areas, common amenities,
specialized and descriptive services provided in the said ilabs Centre shall be
controlled, maintained and managed by the LESSOR and/or a Operation &
Maintenance Agency appointed by the LESSOR and the LESSEE shall not interfere
with the same.

WHEREAS the LESSEE after examination of the building plans, the Unit to be
allotted for the lease, the legal rights of the LESSOR and on being satisfied
with the facts as stated aforesaid, has applied for the lease allotment of the
Unit in ilabs Centre. Based on the LESSEE’s representations in the application
form and the bonafide intentions, the LESSOR has decided to allot the Unit on
lease basis.

WHEREAS the LESSEE has agreed to take on lease the space in the Block - 1 - 5th
Floor - 12,500 sft and Block 2 - 3, 6, 7 floors (14,700 sft * 3 = 44,100)
totaling to 56,600 sft. (super built up area), bearing No. 401, as described in
Schedule B [hereinafter referred to as the “Demised Premises”].

AND WHEREAS Bharat Overseas Bank & State Bank of India (Industrial Finance
branch) have a charge on the Demised Premises;

AND WHEREAS Bharat Overseas Bank & State Bank of India (Industrial Finance
branch) have agreed vide their letters dated 03-05-05 and 04-05-05 respectively
granted their No-Objection for granting the Demised Premises on lease to LESSEE
and entering in to such Deed and also agreed that in the event there is a
default in payment of the loan and they have to take possession of the Demised
Premises, they shall enter into a Supplemental Agreement with the LESSEE for the
residual period of the lease and also confirming the terms and conditions of
this Deed.

--------------------------------------------------------------------------------

WHEREAS the LESSOR has accepted to let out the Demised Premises to the LESSEE on
the terms, conditions and conveyance set forth hereinafter and as per the
Byelaws signed by the LESSEE and enclosed herewith and any amendments thereto
executed in writing by both parties, to form an integral part and parcel of this
Deed. The LESSEE shall use and occupy the Demised Premises solely for use as
represented in the Application for lease and for no other purpose unless the
LESSOR shall expressly approve of such use in advance in writing.

NOW THIS DEED WITNESSETH AS FOLLOWS:-

1 - TERM

.1       In consideration of the monthly rent and other terms and conditions
agreed upon and hereinafter stipulated, the LESSOR hereby leases the LESSEE
hereby accepts from the LESSOR, lease of the Demised Premises for the term of 60
months commencing from 01-08-2005 to 31-07-2010 both days inclusive, subject to
any extension as specified under Article I(b).   .2 The lease shall be renewed
for two (2) further terms of three (3) years each after the expiration of the
term of the lease at the sole option of the LESSEE on the same terms and
conditions as herein contained subject to an escalation to be agreed by both the
parties at the time of renewal. There shall be no lock in period for the renewed
terms. The LESSOR shall not refuse the request of the LESSEE for renewal of
lease on expiration of the term and the renewal lease rent offered by LESSOR
shall be consistent with the then current market conditions. The lease shall be
automatically renewed on the issue of a notice to the LESSOR in writing of the
LESSEE’s intention to renew the lease three (3) months prior to the expiry of
the current period of lease. On renewal, the PARTIES shall execute a fresh Lease
Deed and have it adequately stamped and registered.   .3 There will be a lock-in
period for the first sixty (60) months of the lease (“Lock-in Period”) during
which time the LESSEE shall not terminate the Deed except in case of a breach of
the Deed by the LESSOR, eminent domain or force majeure. The lease is terminable
by the LESSEE only after the Lock-in Period with six (6) months prior written
notice to the LESSOR. In the event the LESSEE terminates this lease during the
lock-in period, for any reason other than breach by LESSOR or force majeure, the
LESSEE shall pay and the LESSOR shall have the right to recover the rent from
the LESSEE for the balance of the lock-in period, which remains unexpired. The
lease shall be terminated at the end of lease period unless renewed in
accordance with Article I (b).   .4 The rent shall commence with effect from
01-08-2005.

2 - LEASE RENT



.1       The LESSEE agrees to pay the lease rent at the rate of Rs. 30/-[Rupees
Thirty Only] per sq. ft. of Super built up area per month, for the total area of
56,600 Sq. ft. taken on lease amounting to a total lease rent of Rs. 16,98,000/-
[Rupees Sixteen Lakhs and Ninety Eight Thousand only] subject to deduction of
applicable taxes at source as required by law and the same shall be paid in
advance by cheque payable on or before the 7th day of each Gregorian Calendar
month. This rental rate would include air-condition and 100% power back up
provisions. The rent is inclusive of all taxes, ceases, rate, levies, outgoings,
charges, etc. payable by the LESSOR to any association or any other public
authority and any other charge except those specifically agreed to be borne by
the LESSEE as hereinafter provided. Any future taxes, like service tax and VAT
levied by any govt./statutory authority are to the account of LESSEE. All
applicable taxes at the time of signing the Deed will be borne by the LESSOR.


--------------------------------------------------------------------------------


.2       The lease rent is subject to escalation of 5% on the last paid rent
beginning at every anniversary of this lease agreement.   .3 All rental payments
shall be addressed to LESSOR at the address set forth on page one (1) of this
Deed, or at such other place as LESSOR may from time to time designate by
written notice to LESSEE. The terms and provision of this Paragraph shall
survive the expiration or termination of the lease as to all sums accrued and
unpaid during the term of the Deed.   .4 The lease rent per sq. ft. for the
super built-up area does not include charges viz electricity charges, interest
on delayed payment, if any / charges for using facilities in commercial areas,
payable and due by the LESSEE from time to time as agreed in writing between the
PARTIES (look at clause 4c) or other charges specifically payable by the LESSEE
under this Deed.   .5 The LESSEE shall be charged for electricity consumed
within the Demised Premises at ongoing state rates which are currently Rs. 5.25
per unit (1 Unit = 1 Kw) on basis of a separate meter fitted in the Demised
Premises.


3 - SECURITY DEPOSIT



.1       The LESSEE shall deposit a refundable one time interest-free Security
Deposit of Rs.1,52,82,000/- [Rupees One Crore Fifty Two Lakhs and Eighty Two
Thousand only] equivalent to nine (9) months rent in the form of a cheque at the
time of signing the Deed. On the expiry or sooner determination of the Deed, the
LESSOR shall refund the deposit simultaneously on the LESSEE vacating the
Demised Premises and handing over the vacant peaceful possession of the Demised
Premises. Simultaneous refund is allowed provided there are no damages to the
Demised Premises, aside from normal wear and tear and there are no dues to the
LESSOR for various services.   .2 The Security Deposit shall be held by the
LESSOR for the duration of the lease and shall immediately upon the expiry or
sooner termination of the lease as per the terms hereof, and simultaneously with
the LESSEE redelivering vacant possession of the said Demised Premises to the
LESSOR, be refunded by the LESSOR, to the LESSEE with any unadjusted advance
rent and any other amount due to the LESSEE from the LESSOR and after deduction
of any accrued and arrears of rent or other charges payable under this Deed.  
.3 It is hereby expressly agreed that the LESSOR shall not be entitled to demand
physical vacant possession of the Demised Premises, unless the LESSOR expresses
its readiness and willingness to simultaneously refund in full in one
installment the Security Deposit together with any unadjusted advance rent and
any other amount due to the LESSEE from the LESSOR by demand draft.   .4

If the LESSOR fails to refund to the LESSEE the Security Deposit, any unadjusted
advance rent and any other amount due to the LESSEE as aforesaid, the LESSEE
shall be entitled to remain in occupation and possession of the Demised Premises
till such time as the Security Deposit is refunded with interest charges @ 15%
per annum. Such staying over by the LESSEE in the Demised Premises shall not
constitute a default by the LESSEE under the terms hereof. Notwithstanding the
aforesaid, it is expressly recorded and mutually agreed that this clause or
anything else to the contrary, does not and shall not be construed or deemed to
extend the duration of lease.


--------------------------------------------------------------------------------

4 - OPERATION AND MAINTENANCE SERVICES

.1       LESSOR is under an obligation to maintain common areas and provide
certain amenities, facilities and services in discharge of its obligation, more
particularly described in the Byelaws (hereinafter collectively called the
“Operation and Maintenance Services”) on the terms and conditions hereinafter
contained.   .2 LESSOR shall be entitled to engage any person and/or entity
under contract from time to time in order to provide services to the LESSEE.  
.3 In addition to the lease rent and Security Deposit amounts payable by the
LESSEE to the LESSOR as mentioned herein above, the LESSEE shall pay an
estimated Operations and Maintenance Fee of Rs. 5/- per sq. ft of super built-up
area per month for the total areas of 56,600 sq. ft. taken on lease amounting to
Rs. 2,83,000/- [Rupees Two Lakhs and Eighty Three Thousand Only], subject to
income tax deduction at source at the applicable rates per month during the
tenure of this Lease Term for Maintenance of the building, for services which
will include Maintenance of common lobbies, landscaping, A/C MV machines higher
side, Electrical higher side, Lifts, Security at gate and main entrance. O & M
Charges are subject to increase from time to time in consultation with all
tenants of the building. Power consumption charges for the lifts, common area
lighting, external lighting and water consumption as per actuals are to be borne
proportionately by the LESSEE. Service tax and VAT (if applicable) to be paid by
the LESSEE in the future. All applicable taxes at the time of signing the Deed
will be borne by the LESSOR.   .4

The operations and maintenance fee shall become payable in advance every month
within seven (7) days of each Gregorian calendar month towards proportionate
share in the cost of all the development, usage, maintenance, administration and
functioning of the ilabs Centre listed in the Byelaws and executed by the
parties hereto.

  .5 In the event of failure by the LESSEE to make payment of the amounts as per
this Deed, then the same will be considered as breach of this Deed and the
consequences provided upon such breach shall follow.

5 - OBLIGATIONS OF THE PARTIES



.1       The LESSEE shall regularly pay the rent reserved under this Deed and
all the outgoings, and charges stipulated herein, within the time and in the
manner, herein provided.   .2 The LESSEE shall use the Demised Premises only for
the business purpose and not for any other purposes whatsoever.   .3

The LESSEE shall not make or carry out any additions and/or alterations of a
structural nature in or to the Demised Premises without prior permission, in
writing, of the LESSOR. The LESSEE shall however be at liberty to, at its own
cost, install and remove at the time of handing over vacant charge of the
Demised Premises to the LESSOR such office electric and communication appliances
including in-house electricity generators, air conditioner, furnitures, fixtures
and fittings and to carry out additional wiring, if necessary, and to install
machines or equipment for office use and other such conveniences, as are
reasonably required by the LESSEE and which will remain the property of the
LESSEE and shall be removed by the LESSEE when vacating the Demised Premises on
expiration or sooner determination of the lease. The LESSEE shall be permitted
to install a Mini antenna on the terrace and/or roof of the Building. The LESSEE
shall have the right to install conduit within the riser space of the Building
for items including, but not limited to, cabling, wiring, fiber optics,
electrical, , generator cabling, etc. The LESSEE confirms that any
telecommunication and fiber optic feed requirements that it may have shall be
arranged by it at its own cost. The LESSOR shall provide to the LESSEE all
necessary assistance for the above. On expiry of the term or earlier
termination, the LESSEE has the right to remove all improvements installed by
them and shall not be required to restore the Demised Premises to its original
condition at the time of handover with reasonable wear and tear. While removing
these improvements, if any damages are made to the Demised Premises, these shall
be repaired by the LESSEE.


--------------------------------------------------------------------------------


.4       The LESSEE shall not store any hazardous or inflammable articles in the
Demised Premises or in any proximity to the Demised Premises which could damage
or harm persons or the LESSOR’s property.   .5 The LESSOR, its authorized Agents
and employees shall have the right to enter upon the Demised Premises for
inspection and carrying out repairs at reasonable working hours in the day with
prior written intimation to the LESSEE to enable the LESSEE or its
representative to be present so as to afford such entry. A prior intimation of
48 hours shall suffice.   .6 The LESSEE shall have unlimited access to the
Demised Premises twenty four (24) hours per day and seven (7) days per week,
three hundred and sixty five (365) days a year of operations and support
services including electricity, water, power back up, security and lifts.   .7

The LESSOR will provide a Cafeteria as a part of the Support Services.

  .8 The LESSEE shall be responsible for the cost of electricity,
telecommunication, AC consumption costs, and water consumption charges and other
utilities consumed on its Demised Premises and maintenance charges as stated
above. Taxes like Service tax and VAT (if applicable) to be paid by the LESSEE
in the future. All applicable taxes at the time of signing the Deed will be
borne by the LESSOR. In addition, the LESSOR shall be responsible for all
present and future municipal taxes, building insurance, etc. with regard to the
Demised Premises.   .9 The LESSEE shall be provided with a proportional amount
of building directory board space for the identification of their business to
the amount of space leased in the building at no additional cost. LESSEE shall
have full control over its signage on full floors that LESSEE occupies.   .10
The LESSOR shall undertake at its own cost to carry out any repairs to the
Building and equipment installed by the LESSOR in the Building without causing
inconvenience to the LESSEE’s quiet enjoyment of the Demised Premises.   .11 The
LESSOR agrees that the LESSEE shall have access to the building shafts and
dedicated routes within those shafts for running its electrical cables, VSAT
cables, telephone lines etc., at no additional cost. The shafts agreed to be
provided to the LESSEE shall have dedicated fully enclosed steel trunking
accessible at each floor and with appropriate pull boxes throughout route from
building supply points to the Demised Premises. The LESSOR shall provide
additional rodent/ vermin protection as may be appropriate for eliminating
migration between the floors or area compartments.   .12

The LESSOR confirms that it has complied with all the applicable laws in force
pertaining to the construction of the Demised Premises and appurtenant land and
has procured all licenses and permissions as required from time to time with
respect to the Demised Premises. The LESSOR shall not do any act, matter or
thing which would or might constitute a breach of any orders, regulations and
Byelaws (statutory or otherwise) made by the Government or statutory authorities
including the Municipal Corporation of Hyderabad from time to time and in the
event the LESSEE incurs any direct loss or actual damage (not being indirect or
business loss or damage) by reason of any failure on the part of the LESSOR to
procure the necessary approval or to comply with any law for construction of the
Demised Premises, the LESSOR shall indemnify and compensate the LESSEE for such
loss or damage, as the case may be.


--------------------------------------------------------------------------------


.13       The LESSOR warrants and represents that it has good title and is the
absolute owner of the Demised Premises and it has the full right, absolute power
and authority to deal with the property and to grant a lease, upon receiving a
written consent from Bharat Overseas Bank State Bank of India (Industrial
Finance branch) in respect of the Demised Premises upon such terms as it deems
fit. The LESSOR also warrants and represents that the Demised Premises is free
from all legal encumbrances whatsoever and the LESSOR has not entered into any
similar agreement or arrangement with any person/persons for providing use and
occupation of the Demised Premises to which the LESSEE is entitled to under this
Deed. In the event there being any defect or deficiency or inadequacy in the
LESSOR’s right to execute this Deed, the LESSOR undertakes to indemnify the
LESSEE against all consequences arising there from including damage, losses,
costs or any other claims/ actions, or proceedings by others in respect of quiet
and peaceful use, occupation and possession of the Demised Premises.   .14 The
LESSEE shall have the first right of refusal for Block 3 - Floors 6, 7, 8 and
Block 4 - Floors - 6, 7, 8 with a total square foot area of 88,200 sq. ft on the
(“the premises”) on the same terms and conditions of this Deed. However, the
LESSOR, upon receiving a formal offer from a third party shall give a written
notice to the LESSEE (attaching the formal offer letter from the third party) to
acquire the premises. The LESSEE shall within twenty (20) days of receipt of the
written notice from the LESSOR, state their intentions to acquire the premises
on the same terms and conditions of this Deed. The LESSEE shall complete the
formalities and execute the Lease Agreement within another twenty (20) days
after stating their intention to acquire the premises, failing which the LESSOR
shall offer the premises to the third party. The first right of refusal shall be
valid till the 15th of November, 2005.   .15

The Demised Premises will be offered ready for fit out on execution of this Deed
as per mutually agreeable specifications which is included as Schedule C and
called “Landlord’s Base Building Specifications” per the specifications
discussed.

6 - INTEREST

In the event of the LESSEE failing to make payments, on or before the 7th day of
each Gregorian calendar month, the LESSOR will issue a ten (10) days notice up
to 17th of the respective month and thereafter the payment due shall be payable
with 15% interest per annum for any delay beyond the 18th day of the calendar
month. In case the payment and the interest due is not made before the 17th, the
LESSOR shall be entitled to cease to provide all the services set out in the
Byelaws. LESSOR shall also be entitled to claim the dues with interest in
addition to the right to disconnect all the amenities, facilities and services.
LESSOR agrees to pay LESSEE the interest @ 15% per annum on the Security Deposit
for the delay in refunding the Security Deposit beyond the time span mentioned
in Article III.

--------------------------------------------------------------------------------

7 - PARKING CHARGES



.1      

LESSOR has allotted as per the request of the LESSEE car parking facility within
the ilabs Centre 30 Reserved Covered Car Parking Spaces at Rs. 2,000/- per car
space, subject to income tax deduction at source at the applicable rate,
depending on the LESSEE’s requirements and subject to a maximum escalation of 5%
per year.

In addition to the above, set out below are the Parking Charges for additional
parking spaces:

Reserved Covered Car Parking @ Rs.2,000 per month

Reserved Open Car Parking @ Rs.1,000 per month

Reserved Covered 2 wheeler Parking @ Rs.300/- per month

Reserved Open 2 Wheeler Parking @ Rs.150/- per month.

  .2 The LESSEE shall be deemed the privilege of using the parking facility in
the event of non-payment of parking fees, if any. In addition to the car parking
facility, there is ample two wheeler parking facility, on
“first-come-first-served” basis, the LESSOR undertakes to maintain the said
parking areas in a usable condition.

8 - OTHER CHARGES

The LESSEE will pay all sums that are due and payable as usage charges directly
related to its leased premises at actual cost for consumption of electricity for
use of air-conditioning, lighting, computers, etc., no actual basis to the
LESSOR or designated agencies and/or the service providers directly as intimated
by LESSOR.

9 - FURNITURE AND FIXTURES



.1       With the exception of items of personal property to trade fixtures,
improvements & installations which are removable by the LESSEE, all the property
of the LESSEE and LESSOR embedded to earth, improvements and installations made
therein shall become part of the Demised Premises on termination and/or
expiration of this lease.   .2 All the LESSEE’s personal property and trade
fixtures such as Air conditioners, Diesel Generators, UPS Fire protection
systems, Access Control, interior fit outs, electrical installations, etc., if
any installed by LESSEE on the Demised Premises with the prior permission of the
LESSOR shall remain the property of LESSEE. It shall be removable at the
expiration or earlier termination of this lease, or any renewal or extension
thereof, provided further that in the event of such removal, having repaired the
damage caused by such removal. The LESSEE shall promptly restore the Demised
Premises in good order and condition excepting only ordinary wear and tear.

10 - BYE-LAWS



.1       This lease grants LESSEE a leasehold estate in the Demised Premises for
the lease term specified together with a license granting LESSEE for such lease
term, the rights to use the common area, common amenities, facilities and
services of the ilabs Centre provided to the LESSEE and LESSEE’s contractors,
permittees, invitees, licensees, employees and agents shall exercise such
license in accordance with the provision of the Byelaws.   .2 The LESSEE will
abide by and keep any rules or Byelaws and any modifications made thereto
executed by the parties and if any question shall arise as to the existence of
any such rules or Byelaws or the meaning construction or breach of this covenant
or any such rules or Byelaws the same shall be referred to the LESSOR whose
decision shall be final and binding on the LESSEE.   .3 The LESSEE’s tenancy and
right to use and occupy the Demised Premises shall be in accordance with in all
respect to the provisions of the Byelaws of the ilabs Centre and to such other
rules and regulations of ilabs Centre as the LESSOR may from time to time
promulgate regarding management of ilabs Centre and use of common facilities and
executed by the parties.


--------------------------------------------------------------------------------


.4        In case the LESSOR wish to amend the Byelaws and other rules and
regulations as indicated herein, LESSOR will give a ten (10) days written notice
to all the Allottees for their consent. The Notice shall be served with
acknowledgement due. In case no communication is received from the Allottees
within ten (10) days of receipt of the notice, the amendment shall be deemed to
be accepted. The amendment will come into force on acceptance/deemed acceptance
by the Allottees. The right to propose and amend the Byelaws with the consent of
the Allottees will solely remain with LESSOR.   .5 Words used in this Deed will
have the same meaning assigned to them in the Byelaws (“the said Byelaws”)
unless the context thereof requires to the contrary.

 11 - INSURANCE



.1       LESSOR shall at all times during the term and any extension thereto
shall keep in force, a comprehensive public liability and property damage
insurance cover with insurance companies for ilabs Centre which would include
the building, facilities and amenities provided therein and furnish a copy of
the premium receipt to the LESSEE. Except as otherwise specifically provided
herein, all insurance policies shall be written in the name of and for the
benefit of the LESSOR as the interests so appear and shall not be invalidated by
any act or neglect of LESSOR and/or the LESSEE. However, the LESSOR shall not be
under any liability to compensate and/or incur any liability on behalf of the
LESSEE for its properties and employees in the Demised Premises. It shall be the
sole responsibility and liability of the LESSEE to keep in force a comprehensive
insurance cover for its properties and employees, including comprehensive public
liability & furnish a copy of the premium receipt to the LESSOR.   .2 Anything
in this lease to the contrary notwithstanding, LESSOR and LESSEE each hereby
waives any and all rights of recovery, claim, action or cause of action against
the officers, directors, shareholders, partners, joint ventures, employees,
agents, customers, invitees, or business visitors of each other for any loss or
damage arising from any cause covered by any insurance required to be earned by
each of them pursuant to this lease or any other insurance actually carried by
each of them.

12 - DEFAULT



.1       Each of the following shall constitute an Event of Default:         .1
Failure to pay any rental, Security Deposit and operation and maintenance fee in
advance within the seventh (7) days of every month they are due or failure to
pay any third party payments for service and/or utilities under this Deed when
they are due; or   .2 If LESSEE shall be adjudicated insolvent within the
meaning of insolvency in either bankruptcy or equity proceedings, or if any
involuntary petition in bankruptcy is filed against LESSEE which is not
dismissed within one hundred and twenty (120) days or actual proceedings
whichever earlier; or   .3 Failure to perform or observe any other agreement,
covenant or condition on LESSEE’s part to be performed after notice of default
from LESSOR if such default could cause the LESSOR to be subject to prosecution
for violation of any law, rule or regulation would cause a default.


--------------------------------------------------------------------------------


.2       Under this Deed, Byelaws, or the agreements, etc., applicable to the
Demised Premises.         .1 Upon the occurrence of any event of default which
is not cured within the notice period of thirty (30) days stipulated herein
below, on terminating this lease, LESSOR may reenter and take possession of the
Demised Premises upon simultaneous refund of the Security Deposit as herein
provided and the provisions of this paragraph shall operate as a notice to quit.
If necessary, LESSOR may proceed to recover possession of the Demised Premises
by such proceedings, including re-entry and possession, as may be applicable. If
LESSOR terminates this lease, everything contained in this lease on the part of
LESSOR to be done and performed shall cease except the obligation to refund the
Security Deposit as herein provided, subject, however, to the right of LESSOR to
recover from LESSEE accrued arrears of lease rent, Security Deposits, operation
and maintenance Fee and other sums payable under this Deed accrued up to the
time of termination and recovery of possession by LESSOR.   .2 All rights or
remedies of LESSOR set forth herein are in addition to all other rights and
remedies available to LESSOR at law. All rights and remedies available to LESSOR
hereunder or at law are expressly declared to be cumulative. The exercise by
LESSOR of any such right or remedy shall not prevent the concurrent or
subsequent exercise of any such right or remedy. No delay in the enforcement or
exercise of any such right or remedy shall constitute a waiver of any default by
LESSEE hereunder or of any of LESSOR’s rights or remedies in connection
therewith. LESSOR shall not be deemed to have waived any default by LESSEE
hereunder unless such waiver is set forth in a written instrument signed by
LESSOR. If the LESSOR waives in writing any default by LESSEE, such waiver shall
not be construed as a waiver of any covenant, condition, or agreement set forth
in this lease except as to the specific circumstances described in such written
waiver.   .3 No custom or practice, which may develop between the parties in the
administration of the terms of this lease, shall be construed to waive or lessen
LESSOR’s right to insist upon strict performance of the terms of this lease.  
.4 To display a “For Rent” sign at any time, after notice from either party of
intention to terminate this lease, prospective lessees authorized by the LESSOR
may inspect the Demised Premise at reasonable hours at any time provided that
advance written appointment is given by the LESSEE.   .5 The provisions of this
Article XII shall survive the expiration or termination of this Deed.

13 - TERMINATION

Without Prejudice to any other provision of this Deed, the termination of the
Deed will occur in the following events:

.1       In the event of either party committing breach of their respective
obligations contained in the Deed, the aggrieved party shall give to the
defaulting party a written notice of at least thirty (30) days to remedy the
breach and in the event of the defaulting party failing to remedy the breach
with in the aforesaid notice period then in such event the aggrieved party shall
be entitled to terminate the Deed.   .2 Subject to the Lock-in Period, the Deed
is terminable by the LESSEE by giving four (4) months prior written notice.


--------------------------------------------------------------------------------


.3       The LESSOR shall not have a right to terminate the Deed except in case
of the above Event of Default by the LESSEE after providing notice as provided
hereinabove.   .4 Upon expiration or termination of this lease, or any renewal
thereof, by lapse of time or otherwise, the LESSEE agrees peaceably to remove
its movable personal property and trade fixtures from the Demised Premises and
to surrender the Demised Premises to LESSOR without further notice, in
broom-clean condition, subject to ordinary wear and tear upon simultaneous
refund of the Security Deposit as herein provided. Should LESSEE continue to
hold the Demised Premises after the expiration or earlier termination of this
lease and refund of the Security Deposit, such holding over, unless otherwise
agreed to by LESSOR in writing, shall constitute and be construed as a tenancy
at will at monthly installments of rent equal to one hundred fifty percent
(150%) of the monthly portion of Rent in effect as of the date of expiration or
earlier termination, and subject to all of the other terms, taxes, levies,
charges and expense, which would mean and include Security Deposit and operation
and maintenance fee set forth herein, except any right to renew this lease.

14 - NOTICES

Any demand for payment or notice required to be made or given by the parties to
this lease shall be sufficiently made or given if sent by that party to the
other by Registered Post Acknowledgement Due at the address mentioned herein
below:

FOR THE LESSOR:

Ilabs Hyderabad Technology Centre (P) Ltd.
No. 97, Road No. 3, Banjara Hills,
Hyderabad - 500 034.

FOR THE LESSEE:

INTELLIGROUP ASIA PVT LTD
5-9-22, MANASAROV AR COMPLEX
SECRETARIATE ROAD,
HYDERABAD - 500 063, INDIA.

15 - ENTIRE AGREEMENT

It is mutually acknowledged and understood that this Deed together with the
Schedule-A, B & C, Exhibit-I and the Byelaws the amendment and/or modification,
if any, all of which are hereby incorporated herein by reference, constitutes
the Entire Agreement of the parties with respect to the Demised Premises and
would supercede all oral and written understanding and agreement with respect
thereto and shall govern the validity, interpretation, performance and
enforcement of this Deed.

16 - RELATIONSHIP OF PARTIES

Neither this lease nor any part thereof is to be constructed as creating a joint
enterprise, a partnership or any other relationship except that of LESSOR and
LESSEE.

--------------------------------------------------------------------------------

17 - ASSIGNMENT, SUBLETTING AND PARTITION

.1      

The LESSEE is not permitted to assign, let, sub-let, grant leave and license or
part with possession of the Demised Premises or any part thereof in any manner
except to a sister concern/group company/qualified sub-lessees of LESSEE engaged
in IT/ITES business with prior written permission of the LESSOR, which shall not
be unreasonably withheld, conditioned or delayed. To maintain the homogeneity
and efficiency of the ilabs Centre the LESSEE undertakes not to subdivide and/or
partition the allotted Unit in any manner.

      .2

LESSOR shall be entitled to transfer mortgage or dispose of its interest in the
said Demised Premises in any manner, provided that the same does not affect or
prejudice the rights created in favour of the LESSEE. The LESSEE acknowledges
that it shall not be entitled to object to the same provided that the same does
not affect or prejudice the rights created in favour of the LESSEE.

18 - QUIET ENJOYMENT

The LESSEE upon paying the rent and all other sums, as provided in this lease,
and observing all covenants, warranties, agreements and conditions of this
lease, shall have quiet and peaceful enjoyment of the Demised Premises during
the term of this lease or any renewal thereof without any hindrance or any
disturbance by the LESSOR and/or any one claiming under or through the LESSOR.

19 - HEADINGS

The headings of the paragraphs in this Deed, are for convenience only, and shall
not limit the scope or content of this lease nor shall it be considered in any
construction or interpretation of this Deed.

20 - SEVERABILITY

It is agreed that if any of the provision of this Deed are declared null and
void and are of no force and effect for any reason, such determination shall not
affect the other provisions of this Deed which shall remain in full force and
effect.

21 - FORCE MAJEURE



.1      

Destruction or Damage.

      .1      

In the event, the Demised Premises or a portion of the same necessary for the
LESSEE’s use and enjoyment of the Demised Premises are damaged by fire,
earthquake, act of God, the elements or other casualty, the LESSEE shall have
the option to terminate and cancel the lease hereby granted forthwith or require
the LESSOR to restore the Demised Premises. If the LESSEE chooses to require the
LESSOR to restore the Demised Premises, the LESSOR shall forthwith repair the
same, subject to the provisions of this Article. If the LESSEE elects not to
terminate the Deed, this Deed shall remain in full force and effect except an
abatement of rental and other charge shall be allowed to the LESSEE till the
Demised Premises are restored to its original condition prior to the damage.


--------------------------------------------------------------------------------


.2      

If the LESSEE elects to require the LESSOR to restore the Demised Premises, as
soon as is reasonably possible following the occurrence of any damage, but not
more than seven (7) days thereafter, LESSOR shall notify LESSEE of the estimated
time required for the repair or restoration of the Demised Premise or the
portion of the Building necessary for LESSEE’s occupancy. If the estimated time
is in excess of the requirement of the LESSEE, the LESSEE may elect, to
terminate this lease effective on the date of such damage or destruction.

      .3

In the event LESSOR commences repair or restoration in accordance with this
Article and such repair or restoration is not fully completed within 90 days
after such damage, LESSEE may elect, to terminate this lease effective on the
date of such damage or destruction.


.2      

Eminent Domain.

     

If all or any part of the Demised Premises shall be taken as a result of the
exercise of the power of eminent domain, LESSEE shall have the right to
terminate this lease with immediate effect. If LESSEE does not elect to
terminate this lease, LESSOR will restore, rebuild and replace the balance of
the Demised Premises (including, without limitation, the installation of
demising walls and heating, ventilating and air-conditioning systems) so that
the balance of the Demised Premises are as usable by LESSEE for LESSEE’s
purposes as they were before such taking. In the event of a partial taking of
the Demised Premises which does not result in a termination this lease, the
monthly rental thereafter to be paid shall be equitably reduced on a square
footage basis and will be abated until the balance of the Demised Premise are
restored, rebuilt and replaced according to this Article. For sake of clarity,
LESSOR’s obligation to restore Demised Premises should include the repair or
replacement of all electrical wiring, fixtures, components and systems as well
as all telecommunications and data wiring and components.

22 - ARBITRATION

.1      

Any dispute or difference between the parties with regard to this Deed and all
connected and related matters whatsoever shall be discussed and settled
amicably. In the event of any failure to resolve the disputes or differences
amicably within thirty (30) days, all such disputes or differences whatsoever,
shall be referred to Arbitration. The Arbitration proceedings shall be conducted
in English and in accordance with the provisions of the Indian Arbitration and
Conciliation Act 1996 or any statutory modification or enactment thereof. The
venue of Arbitration shall be Hyderabad.

      .2

The parties have agreed that the Sole Arbitrator will be appointed mutually by
both the parties. If the parties fail to mutually decide the Sole Arbitrator
within fifteen (15) days of the date of arising of the dispute, each party shall
appoint one arbitrator and the two arbitrators will appoint a third arbitrator
to form a panel for the arbitration proceedings within Forty Five (45) days of
the date of arising of the dispute. The Arbitration proceedings will be on a
fast track. Any of the parties going for arbitration will submit its claim
petition and documents to the Arbitrator within one week of the reference being
made to the Arbitrator, with a copy to the Opposite Party. The Opposite Party
will submit its Counter and its documents to the Arbitrator after serving a copy
to the party opting for arbitration, within one week thereafter. The parties can
file their further replies or documents within one week thereafter. Immediately
after the 3rd week, the Sole Arbitrator/panel of arbitrators will endeavour to
commence the hearing on the 22nd day and will endeavour to go on with the
hearing of the case from day to day without any adjournment, as far as possible.
The Sole Arbitrator/panel of arbitrators will also endeavour to give his award
as early as possible.


--------------------------------------------------------------------------------


.3      

The Arbitrator proceedings will be completed as far as possible within forty
(40) days from the date of reference. The decision of the Arbitrator/panel of
arbitrators will be final and binding on the parties.

23 - JURISDICTION

Without affecting the validity of Arbitration clause hereinabove, all connected
and related matters shall, in all respects, be subject to the exclusive
jurisdiction of Hyderabad.

24 - LITIGATION EXPENSES

In the event any party is required to resort to arbitration and/or litigation to
enforce its rights herein under, the parties agree that any judgement awarded to
the successful party shall include all litigation expenses including reasonable
Attorney fees and court costs.

--------------------------------------------------------------------------------

SCHEDULE A

All the pieces and parcel of the land and Building situated at Survey No.64 (p)
Madhapur, Serilingampally Mandal, Rangareddy District comprised in ilabs Centre
measuring a total extent of 5 Acres, and situate within the Sub-registration
District of Moosapet and Registration District of Rangareddy bounded on the
North by Road, East by Road, South by open land of Raidurg village boundary and
West by LESSOR’s property.

--------------------------------------------------------------------------------

SCHEDULE B

DEMISED PREMISES

The office area situated on the Block-1 - 5th Floor - 12,500 sft. and Block-2 -
5, 6, 7 floors (14,700 sft * 3 = 44,100 sft.) totaling to 56,600 sft. (super
built up area)), as shown in the exhibit annexed hereto as part and parcel of
this Deed.

--------------------------------------------------------------------------------

SCHEDULE C

BASE BUILDING SPECIFICATIONS

1. Air conditioning chillers and piping up to the AHU including AHU up to the
Demised Premises.   2. Electrical transformer and HT panels, energy meters and
cabling up to the demised premises.   3. Toilets including fixtures like Wash
Basins, WC etc.   4. Lifts.   5. Common Areas - tiling and lighting.   6. Fire
Fighting wet riser up to the tapping point in the respective floors.   7.
External landscaping and lighting.   8.       1.0-1.1 KVA for every 100 sf. Ft.


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the LESSOR and the LESSEE hereto have caused this Deed to be
executed on the date first above written by their duly authorized
representatives pursuant to a Resolution passed at their respective Board
Meeting, a certified true copy of which is enclosed herein for reference.

SIGNED, SEALED AND DELIVERED by the within named LESSOR,

M/s.ILABS HYDERABAD TECHNOLOGY CENTER PVT LTD
through its GENERAL MANAGER, Mr. C.S. VENUGOPALA RAO,
in the presence of:

WITNESSES:

1.

2.

SIGNED, SEALED AND DELIVERED by the within named LESSEE,

M/s. INTELLIGROUP ASIA PVT LTD through its Chief Operating Officer,
Mr. RANJIT PRITHVIRAJ in the presence of:

WITNESSES:

1.

2.

--------------------------------------------------------------------------------